McMahan, C. J.
Proceeding by Jerry Bunton, hereafter designated appellee, against appellant, under the Workmen’s Compensation. Act (Acts 1915 p. 392, §8020l et seq. Burns’ Supp. 1921) to obtain compensation for the loss of an eye. Appellant, contending that appellee was not in its employ but that he was an employe of William Carr, filed a petition asking that Carr be made a defendant. Carr was made a defendant after which there was a hearing which resulted in a finding by the full Industrial Board that appellee was an employe of appellant and not of Carr, together with the other facts necessary to sustain an award against appellant for 150 weeks compensation.
The facts in this case are quite like the facts in McDowell v. Duer (1922), 78 Ind. App. 440, 133 N. E. 839, and on the authority of that case the award is affirmed.